DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.

Applicants' arguments, filed May 3, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.
The limitations of previously presently claim 33 are different from the limitations that have been added to independent claims 19 and 21 and the lack of prior art rejection of previously presented claim 33 does not mean that claims 19 and 21 are patentable as discussed below.
Even if the elected method claims were in condition for allowance, rejoinder is considered when the product claims are elected as any method of making or using a patentably distinct product would also be free of the prior art. Here, the method of making claims were elected for examination and the patentable distinctness of method claims often arises from the method of making what would otherwise be a non-patentably distinct product. Rejoinder also requires that the previously withdrawn claims incorporate all limitations of the allowable invention and that requirement has not been met.

Claim Rejections - 35 USC § 112 – Enablement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 – 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The final two steps of independent claims 13 and 21 requires “dispensing a portion of the mixture from the oxygen-free aerosol container by combining the primaries and the couplers with a molecule of primary first reacting with oxygen … and dispensing a remaining portion of the mixture from the oxygen-free aerosol container over a week period of time to maintain a level of coverage” (emphasis added). 
The container is required to contain no oxygen. Then the claim requires that dispensation of the composition from that oxygen-free container take place by a reaction that requires the presence of oxygen. This is physically impossible as the ingredient required to bring about release of the mixture is specifically excluded from being present. Oxygen could not be introduced into the contained by some means to initiate the reaction and bring about dispensation of the mixture as the oxygen free aerosol container must be present over the time frame of a week as required by the second dispensing step in each claim. This limitation is also new matter as discussed below so there are no working examples or other direction provided by the inventor. Even if the level of one of ordinary skill is high such as formulation chemist working in the cosmetic area and the reaction that takes places in known to such an artisan an in the prior art, such an artisan cannot create an environment that is oxygen-free yet contains the oxygen necessary for the reaction to occur. The reaction can readily occur after dispensation from the oxygen free aerosol container into the Earth’s atmosphere that comprises oxygen but that is not the method step recited. Therefore the method cannot be practiced as the claims require a reaction with oxygen to occur in an environment that is oxygen free. The dependent claims fall therewith as none of them result in a method that can be carried out.

Claim Rejections - 35 USC § 112 – New Matter

Claims 13 – 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The final two steps of independent claims 13 and 21 require “dispensing a portion of the mixture from the oxygen-free aerosol container by combining the primaries and the couplers with a molecule of primary first reacting with oxygen to produce a primary-coupler adduct and converting the mixture to an oxidized and dispensing a remaining portion of the mixture from the oxygen-free aerosol container over a week period of time to maintain a level of coverage”. This claim language is not supported by the disclosure as originally filed.
The basis of auto-oxidizing hair colors is the stated reaction of primary-coupler adduct formation occurring in a process that begins with a molecule of primary first reacting with oxygen to form an intermediate that is ready to combine with a molecule of coupler to product a primary-coupler adduct known as a binary is disclosed (see ¶ [0050] of the PGPub of the instant application). While the claimed reaction is disclosed by the application as filed, the oxidation step is disclosed as in the presence of air after the composition has been dispensed from the air free container (¶ [0049] of the PGPub). The limitation requires that the release of the mixture occur by such a mechanism, but the specification as filed discloses that the mixture is dispensed by an actuator, resulting in oxidation of the product (emphasis added; instant claim 12 and also figure 3 where in the dashed box 352 represents the environment where oxidation occurs that does not occur in the container 350). Opening a valve such as by using an actuator is the means by which dispensing can occur (¶ [0048]) but nothing about a chemical reaction occurring with oxygen within the oxygen-free container leading the mixture to be dispensed was disclosed in the application as originally filed. Therefore claims 13 and 21 contain new matter and no claim depending from these claims remedies this issue so claims 13 – 32 are rejected as containing new matter.
The claims also contain new matter for the limitation that reaction converts “the mixture to an oxidized binary” (emphasis added). The reaction between a primary and coupler results in adduct formation, and that adduct is a binary (see ¶ [0050] of the PGPub of the instant application), this is but one of multiple required ingredients in the mixture. There is no indication in the disclosure as filed that the mixture overall becomes an adduct as there is no disclosure or evidence that other ingredients in the mixtures such as solvent and emulsifiers will join the reaction to form something that is called a “oxidized binary”. 
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to additional locations wherein support may be found for the instant invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 34 uses the closed language of “consisting of” to define the ingredients that are present in the hair dye formulation mixture, with the list including specific compounds and genus such as “an antioxidant” that is then combined with a propellant in an oxygen-free aerosol container. The various formulations disclosed in the specification as filed, including the locations cited by Applicants for support of new claim 34, all include water as a required ingredient. For example, ¶ [0034] discloses a base formula that can comprise: water, emulsifying wax and glycol stearate, sodium cocoyl isethionate, sodium laureth sulfate, sodium lauryl sulfate, colorants, tetrasodium EDTA [a specific chelating agent], ethanolamine [a specific alkalizing agent], and ascorbic acid [a specific antioxidant]. This and the following ¶ [0035] indicating that the carrier contains water and optionally one or more cosmetically acceptable diluents that can be alcohols such as SD alcohol 40B, teaching the required presence of water and optional presence of additional ingredient. Water is not recited in claim 34 and cannot be added due to the closed “consisting of” language. While the method itself is open to the presence of additional steps, any added water would be present in the hair dye formula as water and SH alcohol 40B are miscible with each other (¶ [0034]). The disclosed formulations also used specific compounds falling within the claimed genus and not the broad genera recited in the claim. Therefore, the subject matter encompassed by claim 34 was not sufficiently disclosed in the application as originally filed and therefore contains new matter.
If Applicant is in disagreement with the Examiner regarding support for the new claim, Applicant is respectfully requested to point to additional locations wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 13 and 21 use the plural forms of “primaries and couplers” when reciting the ingredients that are mixed. In methods such as the one claims, multiple molecules of a compound are almost always used but the single form is used when specifying the ingredients in the composition. For example, while “first emulsifier” is singular, multiple molecules of the same chemical compound are present. This would seem to indicate that the phrase “primaries and couplers” would require the presence of at least two distinct sets of primary-coupler molecules that will react in the later steps. However, in that reaction step, “a molecule of primary” is used, which is problematic when at least two different primary chemical compound is used as it is not clear to which primary the claim is referring to. Therefore it is not clear how many different primaries and couplers must be present in the claimed composition and if more than one chemically distinct pair of primaries and couplers are present, which is being referred to in the reaction step. The dependent claims fall therewith. Please clarify.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618